PER CURIAM.
We affirm the trial court’s denial of appellant’s untimely and successive rule 3.850 motion for postconviction relief. Appellant has not shown that the court erred in denying his claim for relief under Padilla v. Kentucky, 559 U.S. 356, 130 S.Ct. 1473,176 L.Ed.2d 284 (2010).
The trial court denied appellant’s prior motion because he signed and initialed a plea form that advised him unequivocally that his plea “will” result in his deportation. Appellant has no difficulty with the English language and averred during the plea colloquy that he had read and understood the information on the plea form. This refutes the allegation that he entered the plea unaware that he would be deported. Jackson v. State, 112 So.3d 591 (Fla. 4th DCA 2013); Ioselli v. State, 122 So.3d *1077388, 390 (Fla. 4th DCA 2013); Peart v. State, 754 So.2d 723 (Fla. 4th DCA 1999).

Affirmed.

MAY, CIKLIN and FORST, JJ., concur.